    Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 1 of 18 PageID #:1406




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LATESHA K., 1                               )
                                            )   No. 19 CV 6406
                          Plaintiff,        )
                                            )
       v.                                   )   Magistrate Judge Young B. Kim
                                            )
KILOLO KIJAKAZI, Acting                     )
Commissioner of Social Security, 2          )
                                            )   July 29, 2021
                          Defendant.        )

                    MEMORANDUM OPINION and ORDER

       Latesha K. seeks supplemental security income (“SSI”) and disability

insurance benefits (“DIB”) for a period from August 2008 through December 2010,

based on her claim that she was disabled during that timeframe by persistent and

severe migraine headaches.       In this lawsuit Latesha seeks review of the

Commissioner’s third decision denying her applications for DIB and SSI. See 42

U.S.C. § 405(g). Before the court is Latesha’s motion for summary judgment. For

the following reasons, the motion is granted:

                               Procedural History

       This case has a long and somewhat complicated procedural history, starting

when Latesha first filed her DIB and SSI applications in September 2008, claiming


1
   Pursuant to Internal Operating Procedure 22, the court uses only the claimant’s
first name and last initial throughout this opinion to protect her privacy to the
extent possible.
2 Kilolo Kijakazi is currently the Acting Commissioner of Social Security. Pursuant
to Federal Rule of Civil Procedure 25(d), she is automatically substituted as
Defendant in this case.
   Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 2 of 18 PageID #:1407




a disability onset date of August 27, 2008. (Administrative Record (“A.R.”) 154,

159.)    After her applications were denied initially and upon reconsideration,

Latesha sought a hearing before an administrative law judge (“ALJ”). The ALJ

issued a decision on December 1, 2010, concluding that Latesha was not disabled.

(Id. at 29-40.)   In April 2012 the Appeals Council declined to review the ALJ’s

decision. (Id. at 8-10.)

        In the meantime, Latesha filed a second set of applications for DIB and SSI,

alleging an amended disability onset date of December 2, 2010―one day after the

ALJ’s first decision finding her not disabled. In October 2012 the ALJ assigned to

her second set of applications issued a decision finding that Latesha’s pain

(including migraines) and obesity resulted in a residual functional capacity (“RFC”)

so restrictive that she could not sustain any work that exists in significant numbers

in the national economy.     (Id. at 757-64.) Accordingly, the ALJ concluded that

Latesha was disabled as of December 2, 2010, the amended disability onset date.

(Id. at 764.)

        While the SSA was processing her second, successful set of applications,

Latesha filed a federal lawsuit seeking review of what had become the

Commissioner’s final decision denying her first set of applications. See Prater v.

Saul, 947 F.3d 479, 481 (7th Cir. 2020) (noting that when Appeals Council declines

review ALJ’s decision becomes Commissioner’s final decision). The case proceeded

to the summary judgment stage, where the court affirmed the Commissioner’s final

decision. (A.R. 701-41.)




                                          2
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 3 of 18 PageID #:1408




      Latesha appealed the court’s decision and the Seventh Circuit Court of

Appeals reversed and remanded the case. (A.R. 691.) The Seventh Circuit faulted

the ALJ’s handling of the evidence regarding Latesha’s obesity and migraines. In

particular, it characterized the ALJ’s discussion of Latesha’s migraines as not being

“logically connected” to the RFC determination and noted that the ALJ erroneously

seemed to imply that she does not experience headaches at all. (Id. at 696.) The

Seventh Circuit took issue with the ALJ’s reliance on normal brain MRI findings to

reject Latesha’s migraine complaints, pointing out that MRIs are used to rule out

other sources of headaches, not to diagnose migraines. (Id. at 697.) The Seventh

Circuit also took umbrage with the ALJ’s statements that Latesha denied

headaches to her doctors on one occasion when the records suggest that she denied

having headaches only at the time of the appointment and noted that if the ALJ

credited Latesha’s allegations that migraines kept her bed-bound multiple days per

week, she would not be able to sustain full time work. (Id. at 697, 699-700.)

      On remand from the Seventh Circuit in May 2015, the ALJ issued a second

unfavorable decision, and after that decision became final Latesha again appealed

to this court. This time, the government agreed to a voluntary remand. (Id. at

1047.) After reviewing the remand order, the Appeals Council issued a decision in

August 2017 directing the ALJ to reevaluate Latesha’s symptom statements and

mental RFC. (Id. at 1053-54.) The Appeals Council explicitly faulted the ALJ for

writing that Latesha repeatedly denied headaches during the relevant period and

noted that the ALJ failed to explain how an RFC assessment limiting Latesha to




                                          3
     Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 4 of 18 PageID #:1409




simple tasks, simple work decisions, and occasional changes in work settings

accommodates her moderate limitations in concentration, persistence, or pace

(“CPP”). (Id. at 1053.)

        On January 11, 2018, the ALJ held another hearing at which Latesha, a

medical expert (“ME”), and a vocational expert (“VE”) testified. (Id. at 909-46.)

Following that hearing the ALJ issued a third unfavorable decision concluding that

Latesha was not disabled during the relevant period. (Id. at 881-900.) The Appeals

Council declined review, rendering the ALJ’s third decision final, and Latesha filed

this lawsuit seeking judicial review yet again. The parties have consented to this

court’s jurisdiction. (R. 8); see 28 U.S.C. § 636(c).

                                          Facts

        Because Latesha has already been found to be disabled as of December 2,

2010, the relevant period for purposes of the decision under review is August 27,

2008, through December 1, 2010―the date of the first ALJ decision denying

benefits. At her January 2018 hearing before the ALJ, Latesha presented medical

records and testimony in support of her claim that she was disabled by migraines

during the relevant period.

A.      Medical Evidence

        In September 2008 Latesha reported to her primary care physician,

Dr. William Crevier, that she had a history of migraines stretching back six years.

(A.R. at 349.) Dr. Crevier ordered an MRI of the brain, but the results did not

identify any cause for Latesha’s headaches. (Id. at 335, 350.) In October 2008




                                             4
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 5 of 18 PageID #:1410




Latesha returned to Dr. Crevier for evaluation of her migraines. He recorded that

she was taking Ultram and Imitrex and although “headache” was listed as her chief

complaint, in his review of systems Dr. Crevier wrote that she denied having a

headache. (Id. at 343.) The following month Latesha again told Dr. Crevier that

her headaches were her chief complaint and that they had persisted for six years

and were becoming more frequent despite her medications. (Id. at 397-98.) That

same month at an appointment with a consultative examiner, Latesha reported

that she suffered from daily headaches lasting from three to four hours up to three

to four days a week and that she had experienced migraines for four years. (Id. at

355.)

        Two weeks after Latesha’s consultative examination a state consulting

physician reviewed her file and opined that she should be assessed as having an

RFC for sedentary work with certain exertional limits to accommodate her obesity

and restrictions with respect to climbing, stooping, and crouching to accommodate

her migraines and medications. (Id. at 362-68.) A second consulting physician

agreed with those findings. (Id. at 369-71.)

        In December 2008 a specialist noted that Latesha had discontinued a

particular medication after experiencing worsening migraines.     (Id. at 392.)   In

February 2009 Dr. Crevier again noted that Latesha’s chief complaint was

migraines while simultaneously recording in his review of systems that she denied

headaches. (Id. at 387.) The following month she complained of migraines on a

hospital outpatient questionnaire. (Id. at 473.) In August 2009 Latesha reported to




                                          5
     Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 6 of 18 PageID #:1411




a new care provider, Dr. Leon Huddleston, that she suffered from migraines four

times a week lasting several hours each time. (Id. at 484.) The following month

Dr. Crevier reported that her number one problem was a history of migraines. (Id.

at 544-45.)

        In December 2009 Dr. Anthony Francis completed a medical interrogatory

form reporting that Latesha’s chief problem is obesity with other complaints

including migraines. (Id. at 427-28.) Dr. Francis wrote that “[t]here is not enough

information on the frequency of her migraines to determine how much these

contribute to her overall impairment.” (Id. at 429.) He also noted that hers was a

“difficult case” but opined that Latesha should be able to work at the full sedentary

level or greater. (Id.) In February 2010 a psychologist, Dr. J.J. Shin, assessed her

as being depressed and having frequent limitations in concentration and moderate

limitations in social functioning. (Id. at 503-06.) Dr. Shin opined that Latesha

likely would be absent from work more than three times a month. (Id. at 504.) The

following month Latesha again complained to Dr. Crevier that she suffered from

headaches, and he recorded that she had a history of migraines dating back to 2008

and that her pain medications were not helping. (Id. at 551-52.)

B.      Latesha’s Testimony

        Latesha testified during the 2008 hearing that she had trouble even with

sedentary aspects of her caregiving job because she had trouble concentrating,

focusing, and sitting. (A.R. at 918.) When she had to get through a workday while

experiencing a migraine it was “excruciating” and “too much,” and caused her to feel




                                          6
     Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 7 of 18 PageID #:1412




physically and mentally strained and depressed. (Id. at 919.) Latesha testified that

she would have to take breaks or miss work when she had a migraine, resulting in

her hours being reduced. (Id.) She also testified that during the relevant period she

was having migraines almost daily, they were sometimes so painful she could not

move, and she stayed in bed three days each month because of the pain. (Id. at 920,

923.)     Latesha testified that Imitrex blunted the migraine pain but only

temporarily. (Id. at 923.)

C.      ME’s Testimony

        ME Dr. Huberto Munoz also testified at the hearing, providing an opinion

about Latesha’s RFC during the relevant period based on his review of her medical

records and observations of her testimony. He opined that Latesha had an RFC

that allowed for sedentary work with certain limitations including that she could

never climb ladders or scaffolds, needed a moderate noise level to accommodate her

migraines, and needed to avoid heights, heavy machinery, extreme cold or heat, and

vibrations. (A.R. 925-26.) He further opined that the record would not support a

finding that she would likely be absent from work. (Id. at 926.) In explaining his

opinion, Dr. Munoz testified that in order to find disability, the ALJ would need a

description of symptoms with physical exam findings, but that Latesha’s records

were missing those components or any description of the length, severity, or

frequency of her migraines. (Id. at 929-30.)




                                          7
     Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 8 of 18 PageID #:1413




D.      VE’s Testimony

        The final witness to testify at Latesha’s hearing was the VE, who opined that

a person with the RFC the ALJ assigned Latesha would not be able to perform

Latesha’s past work, but that there are three other jobs that exist in significant

numbers in the national economy that the hypothetical person could perform.

(A.R. 940.)   Those jobs include toy stuffer (24,000 jobs), final assembler (22,000

jobs), and addresser (6,100 jobs).    (Id.)       When Latesha’s attorney asked for the

source of those job numbers, the VE testified that the U.S. Department of Labor,

Bureau of Labor Statistics, Occupational Employment Statistics national numbers

provide SOC codes for jobs that match positions found in O*NET, and that positions

that no longer exist are “pared out.” (Id. at 942.) The VE testified that “[m]any jobs

are assigned, usually in equal distribution with respect to percentages unless

there’s known higher frequency for some jobs such as Cashier II.” (Id.)

E.      ALJ’s Decision

        The ALJ followed the standard five-step sequence in evaluating Latesha’s

SSI and DIB claims. See 20 C.F.R. §§ 404.1520(a), 416.920(a). At steps one and two

the ALJ found that Latesha had not engaged in substantial gainful activity during

the relevant period and that she suffered from severe impairments in the form of

morbid obesity, degenerative changes to the lumbar spine, obstructive sleep apnea,

migraine headache disorder, major depression, insomnia, and anxiety. (A.R. 884.)

At step three the ALJ concluded that none of those impairments was of listings-

level severity but that Latesha had moderate limitations in CPP and interacting




                                              8
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 9 of 18 PageID #:1414




with others. (Id. at 887-88.) Before turning to step four the ALJ determined that

during the relevant period Latesha had an RFC for sedentary work with additional

restrictions including limitations to, as relevant here, simple tasks, simple work-

related decisions with occasional changes in the work setting, occasional interaction

with co-workers, supervisors and the public, with no exposure to heights or moving

mechanical parts, and no more than moderate noise exposure. (Id. at 889.)

      In explaining the RFC assessment, the ALJ wrote that he found Latesha’s

statements about the intensity, persistence, and limiting effects of her symptoms to

be inconsistent, noting that the record does not show that she repeatedly

complained about migraines or that she experienced daily migraines. (A.R. 890,

892.) In addition to characterizing her complaints of migraines as “infrequent,” the

ALJ highlighted Latesha’s normal brain MRI results―despite the Seventh Circuit’s

admonition that such evidence is irrelevant―and wrote that she had a good

response to migraine medication. (Id. at 892.) According to the ALJ, Latesha only

complained of migraines twice after November 2008. (Id. at 894.) The ALJ gave the

ME’s testimony “great weight,” explaining that he is a “seasoned expert” who

reviewed the files and heard the testimony and concluded that the ME’s opinion is

supported by the record showing “conservative treatment and improvement with

conservative measures.” (Id. at 896.)

      Turning to step four, the ALJ concluded that Latesha could not have

returned to her past work during the relevant period, but at step five, the ALJ

determined that Latesha could have performed the jobs of toy stuffer, final




                                         9
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 10 of 18 PageID #:1415




assembler, and addresser. (Id. at 898-99.) Accordingly, the ALJ concluded again

that Latesha was not disabled during the relevant period. (Id. at 899.)

                                      Analysis

      In moving for summary judgment Latesha argues that the ALJ committed a

number of reversible errors in finding her not disabled during the relevant period.

She first argues that the ALJ erred in relying on the ME’s testimony, which

Latesha characterizes as unreliable. Latesha next argues that the ALJ improperly

discounted her subjective complaints and failed to account for her moderate CPP

limitations in assessing her RFC. Finally, Latesha argues that the ALJ erred at

step five in relying on the VE’s testimony, asserting that there is no substantial

evidence supporting his opinion with respect to the numbers of jobs available in the

national economy for the positions he identified.

      In reviewing the ALJ’s decision, the court asks only whether the ALJ applied

the correct legal standards and whether the decision has the support of substantial

evidence. See Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Substantial

evidence means “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quotation and citations omitted). Although this standard of review is deferential

and does not permit the court to second-guess the ALJ’s weighing of the evidence,

the court will reverse where the ALJ’s decision rests on “serious factual mistakes or

omissions” or where the evidence the ALJ cites does not support his conclusion. See

Beardsley v. Colvin, 758 F.3d 834, 836-37 (7th Cir. 2014).




                                         10
    Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 11 of 18 PageID #:1416




A.      The ME’s Testimony

        Latesha first argues that the ALJ erred in assigning “great weight” to the

ME’s testimony, asserting that the ME’s opinion was unreliable because he failed to

consider relevant evidence in formulating his opinion. The ALJ explained that he

gave the ME’s testimony great weight because the ME is a “seasoned expert” and

because the ALJ considered his opinion to be consistent with the record, which

reflected improvement in Latesha’s headaches with “conservative measures,”

according to him. (A.R. 896.) As Latesha points out, this explanation is problematic

at the outset for its failure to consider the regulatory factors applicable to weighing

medical source opinions. (R. 16, Pl.’s Mem. at 7-8.) To be sure, when deciding how

much weight to afford to an ME’s opinion, the ALJ is required to consider the

nature of the examining or treating relationship, consistency and supportability of

the opinion, and the doctor’s specialization. See 20 C.F.R. §§ 404.1527, 416.927. 3

        Here the ALJ did not adequately engage with the applicable regulatory

factors when weighing the ME’s opinion. See Plessinger v. Berryhill, 900 F.3d 909,

914-15 (7th Cir. 2018) (faulting ALJ for failing to analyze 20 C.F.R. § 404.1527

factors in connection with ME opinion).        For starters the ALJ called the ME a

“seasoned expert,” but there is no evidence that he specializes in migraines. As to

the supportability of the ME’s opinion, had the ALJ considered this factor he would

have been forced to reckon with the mismatches between the ME’s testimony and

the record evidence. The ME testified that to establish disability Latesha needs to


3 These regulations apply to claims, like Latesha’s, that were filed before March 27,
2017.

                                          11
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 12 of 18 PageID #:1417




provide a description of her symptoms, objective findings from physical

examinations, an “assessment” or “analysis” of her condition, and evidence of

treatment. (A.R. 929.) The ME then testified that only the “treatment” element

exists in the record, and that the record is devoid of any description of the

frequency, severity, or length of her headaches. (Id. at 929-30.) Adding confusion,

he later testified that “[s]he [does] not [have] migraine based on the record.” (Id. at

934.) In so finding, the ME ignored a swath of evidence showing Latesha’s long

history of migraines.

      As the Seventh Circuit already made clear in this case, Latesha has

presented an undisputed record of years of migraines, including during the relevant

period. (Id. at 696.) As for a lack of objective findings from physical examinations,

the ME did not explain how a physical examination would reveal details with

respect to Latesha’s headaches or what objective evidence he would expect to find

that is missing from the record. See Overton v. Saul, 802 Fed. Appx. 190, 192 (7th

Cir. 2020) (“[T]here is no objective measure for migraine symptoms.”). Moreover,

contrary to the ME’s testimony there are notes reflecting the frequency and length

of Latesha’s headaches.    In 2008 Latesha reported having headaches every day

lasting for at least three to four hours. (Id. at 355.) Dr. Huddleston noted in 2009

that she experienced headaches four times per week lasting for several hours. (Id.

at 484.) There is also a detailed description of the migraine symptoms present in

the record in the form of Latesha’s testimony, which the ME did not seem to

acknowledge.    Because the ALJ did not address the supportability factor, he




                                          12
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 13 of 18 PageID #:1418




apparently overlooked these shortcomings in attributing great weight to the ME’s

opinion.

      The ALJ’s explanation for prioritizing the ME’s testimony is also undermined

by his failure to support his characterization of the record as showing that Latesha’s

migraines improved with “conservative measures.” (Id. at 896.) First, the ALJ did

not explore with the ME at the hearing what more aggressive treatment measures

he would have expected Latesha to pursue. Second, the ME did not testify that

Latesha’s migraines improved, nor did he characterize her treatment as

conservative. More importantly, the ALJ points to only one record suggesting that

medication improved Latesha’s migraines, found in Dr. Huddleston’s intake notes

where he wrote that Imitrex “minimized” Latesha’s headaches. (Id. at 893, 484.)

The ALJ overlooked other records from the relevant period making clear that

Latesha’s migraines did not improve with treatment. For example, in November

2008 Latesha reported that her headaches were increasing in frequency despite her

taking Imitrex and other pain medications. (Id. at 397-98.) In March 2009 Latesha

complained of having headaches even though she was on Imitrex and other pain

medications. (Id. at 473.) A year later her records reflect that she had experienced

headaches for years and that her pain medications “haven’t helped.” (Id. at 551.)

Because the ALJ failed to grapple with these records undermining his finding of

improvement, his otherwise sparse explanation for giving the ME’s opinion great

weight lacks the support of substantial evidence. See Martin v. Saul, 950 F.3d 369,

375 (7th Cir. 2020) (noting that “highlighting facts that support a finding of non-




                                         13
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 14 of 18 PageID #:1419




disability while ignoring evidence to the contrary” constitutes “impermissible

cherry-picking”).

B.    Symptom Assessment

      Latesha also persuasively argues that the ALJ erred in assessing her

statements related to her migraine symptoms. An ALJ’s assessment of a claimant’s

symptoms is entitled to special deference and will not be overturned unless it is

“patently wrong.” Burmester, 920 F.3d at 510. That said, the ALJ must explain the

symptom assessment in a way that allows the court to determine whether it was

reached “in a rational manner, logically based on her specific findings and the

evidence in the record.”   Murphy v. Astrue, 759 F.3d 811, 816 (7th Cir. 2014)

(quotation and citation omitted).

      The ALJ here discounted Latesha’s testimony that she had frequent, often

debilitating migraines during the relevant period because he found that the “record

shows infrequent complaints of migraine headaches, normal MRI, and good

response to medications.” (A.R. 892.)   This explanation is unsupported for several

reasons. First, with respect to Latesha’s normal MRI result, the Seventh Circuit

has already explained that the ALJ may not point to the MRI as evidence

undermining Latesha’s migraine complaints because an MRI is not used to diagnose

migraines, but rather to rule out other underlying conditions that might cause a

headache. (Id. at 697.) As such, the ALJ committed a serious error when he again

relied on the MRI result. Moreover, as explained above, the ALJ’s insistence that

Latesha’s migraines had a “good response” to medication rests on a cherry-picked




                                        14
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 15 of 18 PageID #:1420




version of the evidence. The ALJ failed to address records showing that Latesha’s

headaches persisted despite medication.

      That leaves the ALJ’s statement that Latesha complained of headaches only

infrequently during the relevant period. According to the ALJ, the records show

that after December 2008 Latesha complained of headaches to her doctors “only

twice” during the relevant period, once in February 2009 and again in August 2009.

(Id. at 894.)   The ALJ misstates the record.     The record instead shows that in

addition to the occasions the ALJ highlights, Latesha also complained of headaches

to her treatment providers in March 2009 and March 2010. (Id. at 473, 551-52.)

With respect to the March 2010 visit, the ALJ wrote that “there was no mention of

migraines other than listed in history.” (Id. at 894.) Actually, the review of systems

portion of the notes from that visit reflect that Latesha had current headache

complaints, and the doctor noted that she was “tired of being in pain” and that her

“meds haven’t helped” with respect to her overall pain complaints. (Id. at 551-52.)

      Additionally, in September 2009 during a follow-up for a stress test referral,

Latesha’s doctor reported that her primary problem was a history of migraines. (Id.

at 544-45.) If she was not suffering from migraines during that period, it is unclear

why her physician would have listed her migraine history as her number one

problem. Moreover, in writing that Latesha complained of headaches “only twice”

after December 2008, the ALJ did not count a December 2009 note showing that

Latesha stopped taking a recently prescribed medication because it gave her “bad”

headaches. (Id. at 501.) The ALJ cast aside this report because according to him,




                                          15
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 16 of 18 PageID #:1421




the fact that a new medicine gave Latesha bad headaches undermined her

testimony that she was already having daily headaches. (Id. at 894.) But the ALJ

did not explore whether the medication exacerbated her documented, preexisting

headaches.   It is also difficult to follow the ALJ’s logic in rejecting Latesha’s

symptom allegations because he perceived that she did not complain sufficiently of

headaches, while concluding that evidence showing that she complained of

medication-induced headaches somehow undermines her testimony that she

suffered headaches throughout the relevant period. Accordingly, the ALJ’s primary

explanation for discounting Latesha’s description of her symptoms—that her

headache complaints were infrequent during the relevant period—lacks the support

of substantial evidence.

C.    CPP and the VE’s Testimony

      Because the case must be remanded for yet another reassessment of

Latesha’s symptom statements and RFC based on the errors described above, the

court addresses Latesha’s two remaining arguments only briefly. First, Latesha

argues that the ALJ improperly failed to account in the RFC for what he found to be

her moderate CPP limitations. In remanding the case to the ALJ, the Appeals

Council specifically instructed the ALJ to explain how the RFC’s limitations to

simple tasks, simple work decisions, occasional changes in work settings, and

occasional social interactions accounted for her moderate limitations in CPP.

(A.R. 1053.) In the current decision, however, the ALJ only summarily explains

that based on Latesha’s moderate CPP limitations the RFC restricts her to “simple




                                        16
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 17 of 18 PageID #:1422




tasks and simple work-related decisions with only occasional changes in the

workplace setting” and that this “SVP 2 type work accommodates any deficiencies

in concentrating, persisting or maintaining pace due to symptoms from depression

and anxiety.” (Id. at 896.) The ALJ does not explain how or why such limitations

accommodate her moderate limitations in persistence or pace, nor does he consider

how migraines, in addition to depression or anxiety, impact her functioning in this

domain. (See id. at 888-89.) The Seventh Circuit has made clear that limiting a

claimant to simple tasks does not necessarily account for moderate CPP limitations.

See, e.g., Martin, 950 F.3d at 373-74 (collecting cases). On remand, the ALJ must

provide more than a conclusory statement to explain how the RFC limitations he

identifies accommodate Latesha’s moderate CPP limitations.

      Finally, Latesha argues that the ALJ accepted unreliable VE testimony in

determining that there is a significant number of jobs she could perform in the

national economy because, according to her, the VE failed to adequately explain the

basis for his estimates.   The government responds that Latesha waived this

argument by failing to object at the hearing and by only briefly cross-examining the

VE on this point. (R. 28, Def.’s Resp. at 10.) Because the ALJ will reassess the RFC

on remand, additional VE testimony is likely to be required. The ALJ should bear

in mind that the Seventh Circuit has expressed skepticism about the equal

distribution method that the VE referenced here, (A.R. 942); see Brace v. Saul, 970

F.3d 818, 822 (7th Cir. 2020) (characterizing the equal distribution method as “a




                                        17
  Case: 1:19-cv-06406 Document #: 37 Filed: 07/29/21 Page 18 of 18 PageID #:1423




flawed job-estimate methodology”), and ensure that the VE provides a reliable

accounting for any estimates.

                                   Conclusion

      For the foregoing reasons, Latesha’s motion is granted and the case is

remanded for further proceedings consistent with this opinion.

                                             ENTER:


                                             ____________________________________
                                             Young B. Kim
                                             United States Magistrate Judge




                                        18
